UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-4714


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DAVID CAMPOS-PALENCIA, a/k/a Luis Daniel Leyva, Jr., a/k/a
Daniel David Gonzalez Palencia,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-cr-00174-FL-1)


Submitted:   August 29, 2016                  Decided:     August 31, 2016


Before TRAXLER    and   AGEE,    Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John S. Coalter, COALTER LAW P.L.L.C., Greensboro, North
Carolina, for Appellant.     John Stuart Bruce, Acting United
States Attorney, Jennifer P. May-Parker, Barbara D. Kocher,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Campos-Palencia pled guilty to illegal reentry of a

previously deported alien subsequent to a felony conviction, in

violation of 8 U.S.C. § 1326(a), (b)(1) (2012).                                             The district

court       imposed          an    above-Guidelines                 sentence        of       40    months’

imprisonment.                On    appeal,       Campos-Palencia              contends            that   his

sentence          is     procedurally               and       substantively              unreasonable.

Finding no error, we affirm.

       This       court       reviews         any    sentence,         “whether          inside,         just

outside, or significantly outside the Guidelines range, under a

deferential            abuse-of-discretion                standard.”           United         States      v.

King, 673 F.3d 274, 283 (4th Cir. 2012).                                    The district court’s

factual findings are reviewed for clear error, and its legal

conclusions de novo.                    United States v. McGee, 736 F.3d 263, 271

(4th Cir. 2013).

       In     determining                whether          a        sentence       is        procedurally

reasonable,            the    court          considers        whether       the     district         court

properly      calculated               the   applicable            advisory    Guidelines           range,

gave    the    parties            an    opportunity           to    argue     for      an    appropriate

sentence, considered the 18 U.S.C. § 3553(a) (2012) factors,

relied       on        facts       that        were       not        clearly        erroneous,           and

sufficiently explained the selected sentence and any deviation

from the applicable Guidelines range.                                  Gall v. United States,

552 U.S. 38, 49-51 (2007).

                                                      2
       If the sentence is procedurally reasonable, we evaluate its

substantive reasonableness, “tak[ing] into account the totality

of the circumstances, including the extent of any variance from

the Guidelines range.”             Id. at 51.          If the sentence is outside

the Guidelines range, we “consider the extent of the deviation

from the guidelines range, but must give due deference to the

district      court’s   decision      that       the    § 3553(a)    factors,     on    a

whole, justify the extent of the variance.”                       United States v.

Hargrove,      701   F.3d    156,     164       (4th     Cir.   2012)    (alterations

omitted).

       Campos-Palencia       claims       that    the    district    court     violated

Fed. R. Crim. P. 32(i) when it relied on a disputed portion of

the presentence report without first ruling on the dispute.                         The

record reveals that Campos-Palencia failed to properly alert the

court to this objection.            See Fed. R. Crim. P. 32(f).                Further,

when    Campos-Palencia        belatedly          referred      to      the    disputed

information at the sentencing hearing, he failed to provide any

support for his argument.             “A mere objection to the finding in

the    presentence      report       is     not        sufficient.        Without      an

affirmative showing the information is inaccurate, the court is

free to adopt the findings of the presentence report without

more specific inquiry or explanation.”                     United States v. Love,

134    F.3d   595,   606    (4th    Cir.    1998)       (alterations     and   internal

quotation marks omitted).           Therefore, we reject this argument.

                                            3
      Campos-Palencia also claims that the district court failed

to   provide    individualized            reasoning     for     his    sentence.          This

assertion is belied by the record, which demonstrates that the

district court considered several factors specific to Campos-

Palencia.       Campos-Palencia attacks the significance or weight

the district court assigned to the various factors considered by

the court, but we conclude the court did not err.

      Campos-Palencia next asserts that the district court erred

by citing only possession of firearms as the reason for the

upward     variance     on     its     Statement        of     Reasons      form    and     by

disproportionately           relying      on     his   firearm    possession         to   the

exclusion      of    other    18    U.S.C.       § 3553(a)      factors      in    its    oral

explanation.         We reject these arguments.                   At sentencing, the

district      court     expressly         discussed          several       considerations.

While the district court may have accorded more significance to

the firearms, such a decision is within its discretion.                              United

States v. Jeffery, 631 F.3d 669, 679 (4th Cir. 2011).                               Further,

we   reject    any     claim       that    the     court’s     written       statement      of

reasons is insufficient.

      Finally, Campos-Palencia broadly asserts that his sentence

is substantively unreasonable because the facts of his case do

not merit a sentence of 40 months’ imprisonment.                              In light of

Campos-Palencia’s failure to provide specific support for this

argument,      the    district       court’s       explanation        of    the    sentence,

                                               4
including     references   to    multiple     § 3553(a)      factors,    and   the

deference accorded to a district court’s sentence, we conclude

that this argument is without merit.

     Accordingly, because we conclude that Campos-Palencia has

failed   to   demonstrate       that   his   sentence   is    procedurally      or

substantively unreasonable, we affirm the sentence.                   We dispense

with oral argument because the facts and legal contentions are

adequately    expressed    in    the   materials   before      this    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        5